[EDITOR'S NOTE: This case is unpublished as indicated by the issuing court.]        MEMORANDUM ON APPELLEE'S OBJECTION TO APPELLANT'S REVISED BILL OF COSTS
The Appellee by his objection dated December 24, 2002 disputes the Appellant's claim to have $177.52 in fees incurred as a result of the service by State Marshals of four subpoenas to be taxed as a cost.
It is the Appellee's position that Connecticut General Statutes §§ 52-257 (b)(i) and 52-260 does not provide for Marshal's fees for the service of subpoenas to be taxable costs.
The Appellee, however, does not address paragraph (e) of § 52-257
which states: "The provisions of this section shall not interfere with the discretion of the court in taxing costs in actions in which equitable relief is demanded."
The subject action is one brought by the appellee to take property for public use. "The question of what is just compensation is an equitable one rather than a strictly legal or technical one. Commissioner ofTransportation v. Towpath Associates, 255 Conn. 529, 540. Thus it is in the discretion of the trial court to tax or not tax fees incurred for the service of subpoenas.
The subpoenas in question were served on individuals who had relevant knowledge concerning the issues in this case. This court therefore exercises its discretion to allow those fees to be taxed as costs against the Appellee and his objection is overruled.
For the foregoing reasons the revised bill of costs of the Appellant dated December 17, 2002 is taxed in full for a total of $5,683.52.
STODOLINK, J.T.R.